EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jaya Sharma (Reg. No. 57,373) on June 2, 2022.
The application has been amended as follows: 

In the claims:

1. (Currently Amended) An epoxy resin composition comprising 


at least one reactive diluent [A] having a viscosity of 2 Pa.s or less at 25oC and selected the group consisting of a reactive diluent having a structure represented by a reactive diluent having a structure represented by general formula (7), and a reactive diluent having a structure represented by general formula (8)
at least one trifunctional or higher functional epoxy resin [B] selected from the group consisting of N,N,O-triglycidyl-m-aminophenol, N,N,O-triglycidyl-p-aminophenol, N,N,O-triglycidyl-4- amino-3-methylphenol, N,N,N',N'-tetraglycidyl-4,4'-methylenedianiline, N,N,N',N'- tetraglycidyl-2,2'-diethyl-4,4'-methylenedianiline and N,N,N',N'-tetraglycidyl-m- xylylenediamine; 
[C] selected from the group consisting of an amine-based hardener having a structure represented by ;
optionally, a non-phosphorus-containing aromatic polyamine hardener provided in an amount of up to 90 parts by mass based on 100 parts by mass total of [C] and the aromatic polyamine hardener; and
at least one thermoplastic resin [D] composed of a polyaryl ether skeleton:  

    PNG
    media_image1.png
    121
    431
    media_image1.png
    Greyscale
 
wherein in the general formula (4), R3 and R4 each independently represent at least one selected from the group consisting of a hydrogen atom, an aliphatic hydrocarbon group with a carbon number of 1 to 4, an alicyclic hydrocarbon group with a carbon number of 3 to 6, an aromatic hydrocarbon group with a carbon number of 6 to 10, a halogen atom, an acyl group, a trifluoromethyl group and a nitro group; and X3 represents one selected from the group consisting of -O-, -S-, -CO-, -C(=O)O- and -SO2-[[,]]; 

    PNG
    media_image2.png
    122
    386
    media_image2.png
    Greyscale

wherein in the general formula (7), R7 and R8 each independently represent at least one selected from the group consisting of a hydrogen atom, an aliphatic hydrocarbon group with a carbon number of 1 to 4, an alicyclic hydrocarbon group with a carbon number of 3 to 6, an aromatic hydrocarbon group with a carbon number of 6 to 10, a halogen atom, an acyl group, a trifluoromethyl group and a nitro group, with the proviso that both of R7 and R8 are not hydrogen atoms[[,]]; 

    PNG
    media_image3.png
    100
    575
    media_image3.png
    Greyscale

wherein in the general formula (8), R9 and R10 each independently represent a direct bond, an alkylene group with a carbon number of 1 to 8, a phenylene group or a cyclohexylene group; and R11 represents one selected from the group consisting of a hydrogen atom, an aliphatic hydrocarbon group with a carbon number of 1 to 4, an alicyclic hydrocarbon group with a carbon number of 3 to 6, an aromatic hydrocarbon group with a carbon number of 6 to 10, a halogen atom, an acyl group, a trifluoromethyl group and a nitro group[[,]];

    PNG
    media_image4.png
    82
    415
    media_image4.png
    Greyscale

 
    PNG
    media_image5.png
    133
    384
    media_image5.png
    Greyscale

wherein in the general formula (2), R1 represents a hydrocarbon group with a carbon number of 2 to 4; and in the general formula (3), R2 represents a hydrogen atom or an amino group;
wherein [A] is present in an amount of 10 to 50 parts by mass and [B] is present in an amount of 50 to 90 parts by mass, totaling 100 parts by mass; and
wherein [C] is present in amount to provide a phosphorus atom content of 1.0 to 5.0% by mass, based on the overall mass of the epoxy resin composition.  

2-5. (Cancelled).  

6. (Currently Amended) An epoxy resin composition comprising 

a difunctional glycidyl amine epoxy resin 
at least one trifunctional or higher functional epoxy resin [B] selected from the group consisting of N,N,O-triglycidyl-m-aminophenol, N,N,O-triglycidyl-p-aminophenol, N,N,O-triglycidyl-4- amino-3-methylphenol, N,N,N',N'-tetraglycidyl-4,4'-methylenedianiline, N,N,N',N'-tetraglycidyl-2,2'-diethyl-4,4'-methylenedianiline and N,N,N',N'-tetraglycidyl-m- xylylenediamine; 
[C'] selected from the group consisting of an amine-based hardener having a structure represented by ;
optionally, a non-phosphorus-containing aromatic polyamine hardener provided in an amount of up to 90 parts by mass based on 100 parts by mass total of [C'] and the aromatic polyamine hardener; and
at least one thermoplastic resin [D] composed of a polyaryl ether skeleton:  

    PNG
    media_image1.png
    121
    431
    media_image1.png
    Greyscale
 
wherein in the general formula (4), R3 and R4 each independently represent at least one selected from the group consisting of a hydrogen atom, an aliphatic hydrocarbon group with a carbon number of 1 to 4, an alicyclic hydrocarbon group with a carbon number of 3 to 6, an aromatic hydrocarbon group with a carbon number of 6 to 10, a halogen atom, an acyl group, a trifluoromethyl group and a nitro group; and X3 represents one selected from the group consisting of -O-, -S-, -CO-, -C(=O)O- and -SO2-; 

    PNG
    media_image6.png
    92
    421
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    135
    410
    media_image7.png
    Greyscale
 
wherein in the general formula (5), R5 represents a hydrocarbon group with a carbon number of 1 to 4; and in general formula (6), R6 represents a hydrogen atom or an amino group;
wherein [A'] is present in an amount of 10 to 50 parts by mass and [B] is present in an amount of 50 to 90 parts by mass, totaling 100 parts by mass; and
wherein [C'] is present in amount to provide a phosphorus atom content of 1.0 to 5.0% by mass, based on the overall mass of the epoxy resin composition.  

7-8. (Cancelled).  

9. (Currently Amended) The epoxy resin composition according to claim 1, wherein [D] comprises polyethersulfone 

10. (Previously Presented) A prepreg obtained by impregnating a reinforced fiber with the epoxy resin composition described in claim 1.  

11. (Original) A fiber-reinforced composite material obtained by curing the prepreg described in claim 10.  

12. (Previously Presented) A fiber-reinforced composite material comprising a cured resin obtained by curing the epoxy resin composition described in claim 1, and a reinforced fiber.  

13. (Previously Presented) A prepreg obtained by impregnating a reinforced fiber with the epoxy resin composition described in claim 6.  

14. (Previously Presented) A fiber-reinforced composite material obtained by curing the prepreg described in claim 13.  

15. (Previously Presented) A fiber-reinforced composite material comprising a cured resin obtained by curing the epoxy resin composition described in claim 6, and a reinforced fiber.  

16. (Currently Amended) The epoxy resin composition according to claim 1, wherein comprises a reactive diluent having a structure represented by general formula (4) or a reactive diluent having a structure represented by general formula (7).  

17. (Currently Amended) The epoxy resin composition according to claim 1, wherein comprises an amine-based hardener having 

18. (Previously Presented) The epoxy resin composition according to claim 17, wherein R2 in the general formula (3) is an amino group.  

19. (Cancelled).  

20. (Currently Amended) The epoxy resin composition according to claim 1, wherein [A] is present in an amount of 20 to 40 parts by mass and [B] is present in an amount of 60 to 80 parts by mass, totaling 100 parts by mass 

21. (Currently Amended) The epoxy resin composition according to claim 6, wherein comprises an amine-based hardener having 

22. (Previously Presented) The epoxy resin composition according to claim 21, wherein R6 in the general formula (6) is an amino group.  

23. (Cancelled).  

24. (Previously Presented) The epoxy resin composition according to claim 1, wherein R3 and R4 of the general formula (4) is a hydrogen atom.  

25. (Previously Presented) The epoxy resin composition according to claim 1, wherein at least one of R7 and R8 of the general formula (7) is a methyl group.  

26. (Currently Amended) The epoxy resin composition according to claim 1, wherein ,, and 1,4-cyclohexanediethanol diglycidyl ether.  

27. (Previously Presented) The epoxy resin composition according to claim 6, wherein R3 and R4 of the general formula (4) is a hydrogen atom.  

28. (Currently Amended) The epoxy resin composition according to claim 9, wherein present in amount of 24 to [[28]] 27 parts by mass based on the total 100 parts by mass of [A] and [B] 

29. (Currently Amended) The epoxy resin composition according to claim 6, wherein [D] comprises polyethersulfone 

30. (Currently Amended) The epoxy resin composition according to claim 29, wherein present in amount of 24 to [[28]] 27 parts by mass based on the total 100 parts by mass of [A] and [B] 

31. (Currently Amended) The epoxy resin composition according to claim 1, wherein the optional aromatic polyamine hardener is not present, and the epoxy resin composition has a of 7% to 30%, and a cured product of the epoxy resin composition has a flexural modulus of 4.1 to 4.5 GPa, a char production ratio at 650 oC of 25% to 30%, and an undetected peak heat release rate (kW/m2).  

32. (Currently Amended) The epoxy resin composition according to claim 6, wherein the optional aromatic polyamine hardener is not present, the epoxy resin composition has a  of 7% to 30%, and a cured product of the epoxy resin composition has a flexural modulus of 4.1 to 4.5 GPa, a char production ratio at 650 oC of 25% to 30%, and an undetected peak heat release rate (kW/m2).  

33. (Currently Amended) The epoxy resin composition according to claim 1, wherein the optional aromatic polyamine hardener is present and is 3,3’-diaminodiphenyl sulfone 

34. (Currently Amended) The epoxy resin composition according to claim 6, wherein the optional aromatic polyamine hardener is present and is 3,3’-diaminodiphenyl sulfone 

35. (Currently Amended) The epoxy resin composition according to claim 33 [[1]], wherein the epoxy resin composition has a viscosity increase ratio after 2 hours at 80 °C of 12% to 47%, and a cured product of the epoxy resin composition has a flexural modulus of 3.8 to 4.8 GPa, a char production ratio at 650 oC of 9% to 17%, and an undetected peak heat release rate (kW/m2) 

36. (Currently Amended) The epoxy resin composition according to claim 34 [[6]], wherein the epoxy resin composition has a viscosity increase ratio after 2 hours at 80 °C of 13% to 47%, and a cured product of the epoxy resin composition has a flexural modulus of 4.3 to 4.6 GPa, a char production ratio at 650 oC of 11% to 17%, and an undetected peak heat release rate (kW/m2) 



* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1, 6, 9-18, 20-22, and 24-36 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
 
Response to Amendment
The rejection of claims 5, 8, 19, and 23 under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2012/0035299 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”) has been rendered moot by the cancellation of these claims.
The rejection of claims 1, 6, 9-17, 20, and 21 under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2012/0035299 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”) has been overcome by amendment.
The rejection of claims 5, 8, 19, and 23 under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2012/0035299 A1) in view of Bestmann et al. (DE 19857697 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 1, 6, 9-16, and 20 under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2012/0035299 A1) in view of Bestmann et al. (DE 19857697 A1) has been overcome by amendment.
The rejection of claims 5, 8, 19, and 23 under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2012/0035299 A1) in view of Jain et al. (“Phosphorylated Epoxy Resin: Effect of Phosphorus Content on the Properties of Laminates”) has been rendered moot by the cancellation of these claims.
The rejection of claims 1, 6, 9-18, and 20-22 under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2012/0035299 A1) in view of Jain et al. (“Phosphorylated Epoxy Resin: Effect of Phosphorus Content on the Properties of Laminates”) has been overcome by amendment.

The rejection of claims 5, 8, and 19 under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2013/0281573 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”) has been rendered moot by the cancellation of these claims.
The rejection of claims 1, 9-12, 16, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2013/0281573 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”) has been overcome by amendment.
The rejection of claims 5, 8, and 19 under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2013/0281573 A1) in view of Bestmann et al. (DE 19857697 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 1, 9-12, 16, and 20 under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2013/0281573 A1) in view of Bestmann et al. (DE 19857697 A1) has been overcome by amendment.
The rejection of claims 5, 8, and 19 under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2013/0281573 A1) in view Jain et al. (“Phosphorylated Epoxy Resin: Effect of Phosphorus Content on the Properties of Laminates”) has been rendered moot by the cancellation of these claims.
The rejection of claims 1, 9-12, 16-18, and 20 under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2013/0281573 A1) in view Jain et al. (“Phosphorylated Epoxy Resin: Effect of Phosphorus Content on the Properties of Laminates”) has been overcome by amendment.

The rejection of claims 5, 8, and 19 under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”) has been rendered moot by the cancellation of these claims.
The rejection of claims 1, 10-12, 17, and 20 under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”) has been overcome by amendment.
The rejection of claims 5, 8, and 19 under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Bestmann et al. (DE 19857697 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 1, 10-12, and 20 under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Bestmann et al. (DE 19857697 A1) has been overcome by amendment.
The rejection of claims 5, 8, and 19 under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Jain et al. (“Phosphorylated Epoxy Resin: Effect of Phosphorus Content on the Properties of Laminates”) has been rendered moot by the cancellation of these claims.
The rejection of claims 1, 10-12, 17, 18, and 20 under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Jain et al. (“Phosphorylated Epoxy Resin: Effect of Phosphorus Content on the Properties of Laminates”) has been overcome by amendment.

The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Hergenrother et al. (“Flame Retardant Aircraft Epoxy Resins Containing Phosphorus”), Arai et al. (US 2012/0035299 A1), and Goto et al. (US 2013/0281573 A1) has been overcome by amendment.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Bestmann et al. (DE 19857697 A1), Arai et al. (US 2012/0035299 A1), and Goto et al. (US 2013/0281573 A1) has been overcome by amendment.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Hefner, Jr. et al. (US 2011/0046266 A1) in view of Jain et al. (“Phosphorylated Epoxy Resin: Effect of Phosphorus Content on the Properties of Laminates”), Arai et al. (US 2012/0035299 A1), and Goto et al. (US 2013/0281573 A1) has been overcome by amendment.

Unexpected Results
The following is a discussion of unexpected results relating to independent claim 1:

Exemplary embodiments 1, 2, 6-9, 12, and 14-16 align with the composition set forth in amended claim 1.
Of these, examples 1, 2, 6-9, 12, and 15 are formulated with a material of formula (4); example 14 is formulated with a material of formula (7), and example 16 is formulated with a material of formula (8).
Examples 1 and 2 are formulated with a thermoplastic resin [D], in addition to [A], [B], and [C].
Examples 6-9, 12, and 14-16 are formulated with a non-phosphorus-containing aromatic polyamine hardener and a thermoplastic resin [D], in addition to [A], [B], and [C].
The most relevant comparative example is comparative example 2, which is formulated with [A], [B], a non-phosphorus-containing aromatic polyamine hardener, and a thermoplastic resin [D].  Component [C] is not present.
These embodiments are analyzed for: viscosity increase ratio after 2 hours at 80 °C, flexural modulus (after cure), a char production ratio at 650 oC (after cure), and a peak heat release rate (kW/m2) (after cure).  Both the char production ratio and peak heat release rate are indicators of flame retardance.
Examples 1, 2, 6-9, 12, and 14-16 achieve a desired balance of stability and mechanical properties, as well as a significant improvement over the comparative example, in terms flame retardance.  Specifically, it appears that a phosphorus content of 1.0 to 5.0% by mass leads to a significant improvement in char production ratio and the elimination of the peak heat release rate.  These examples show an unexpected result.
Lastly, it should be noted that Examples 3, 4, 10, and 11 differ in that they contain a phosphorus content below 1.0%.  These examples achieve a desired balance of stability and mechanical properties.  However, the lower phosphorus content leads to: only a slight improvement in char production ratio (Examples 3, 4, 10 & 11).  Furthermore, Examples 3 & 4 generate the peak heat release rate, while examples 10 & 11 do not.  This indicates that a phosphorus content of 1.0 to 5.0% by mass is critical to achieving this full set of beneficial properties (a desired balance of stability and mechanical properties, as well as a significant improvement in flame retardance).

The following is a discussion of unexpected results relating to independent claim 6:

Exemplary embodiments 1, 2, 6-9, 12, and 15 align to the composition set forth in amended claim 6.
Examples 1 and 2 are formulated with a thermoplastic resin [D], in addition to [A’], [B], and [C’].
Examples  6-9, 12, and 15 are formulated with a non-phosphorus-containing aromatic polyamine hardener and a thermoplastic resin [D], in addition to [A’], [B], and [C’].
The most relevant comparative example is comparative example 2, which is formulated with [A’], [B], a non-phosphorus-containing aromatic polyamine hardener, and a thermoplastic resin [D].  Component [C’] is not present.
These embodiments are analyzed for: viscosity increase ratio after 2 hours at 80 °C, flexural modulus (after cure), a char production ratio at 650 oC (after cure), and a peak heat release rate (kW/m2) (after cure).  Both the char production ratio and peak heat release rate are indicators of flame retardance.
Examples 1, 2, 6-9, 12, and 15 achieve a desired balance of stability and mechanical properties, as well as a significant improvement over the comparative example, in terms flame retardance.  Specifically, it appears that a phosphorus content of 1.0 to 5.0% by mass leads to a significant improvement in char production ratio and the elimination of the peak heat release rate.  These examples show an unexpected result.
Lastly, it should be noted that Example 3, 4, 10, and 11 differ in that they contain a phosphorus content below 1.0%.  These examples achieve a desired balance of stability and mechanical properties.  However, the lower phosphorus content leads to: only a slight improvement in char production ratio (Examples 3, 4, 10 & 11).  Furthermore, Examples 3 & 4 generate the peak heat release rate, while examples 10 & 11 do not.  This indicates that a phosphorus content of 1.0 to 5.0% by mass is critical to achieving this full set of beneficial properties (a desired balance of stability and mechanical properties, as well as a significant improvement in flame retardance).

Allowable Subject Matter
Claims 1, 6, 9-18, 20-22, and 24-36 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
June 2, 2022